F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JUL 23 1997
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    GREGORIO MESA,

                Plaintiff-Appellant,

    v.                                                      No. 96-2171
                                                     (D.C. No. CIV-94-862-PJK)
    STATE OF NEW MEXICO ex rel.; FRED                        (D. N.M.)
    GIFFORD, individually and in his official
    capacity as Magistrate of Luna County;
    NEW MEXICO STATE POLICE, an agency
    of the State of New Mexico; EDWARD
    APODACA, individually and in his official
    capacity as a patrolman for the New Mexico
    State Police, and Sheriff of Luna County in
    his official capacity; JIM CLAY, Sheriff of
    Luna County, individually and in his official
    capacity; COUNTY OF LUNA,

                Defendants-Appellees.


                              ORDER AND JUDGMENT *


Before ANDERSON, LOGAN, and EBEL, Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

      Plaintiff-appellant Gregorio Mesa appeals the district court’s grant of

summary judgment to defendants on his civil rights complaint. Plaintiff instituted

this action pursuant to 42 U.S.C. §§ 1983, 1985(3), and the New Mexico Tort

Claims Act, N.M. Stat. Ann. § 41-4-1 to -27, seeking damages resulting from his

arrest for contempt of court. We exercise jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      On January 19, 1993, plaintiff appeared before defendant Fred Gifford, a

New Mexico magistrate judge, on a charge of speeding. Plaintiff took exception

to the magistrate judge’s finding of guilty and requested an immediate appeal.

The magistrate judge required that plaintiff sign an “Agreement to Pay the Fine

(And Court Costs)” form, and when plaintiff refused, the magistrate judge found

him in contempt and ordered him taken into custody. Pursuant to the magistrate

judge’s verbal order, defendant New Mexico Police Officer Edward Apodoca

arrested plaintiff. In his complaint, plaintiff asserted that Officer Apodoca used

excessive force in executing the arrest order. Plaintiff was held in the Luna

County jail for approximately two to three hours before being released.

      Plaintiff claimed that Magistrate Judge Gifford held him in contempt

without benefit of hearing and was responsible for the illegal actions of Officer


                                         -2-
Apodoca. He claimed that defendants Luna County and Jim Clay, Sheriff of Luna

County, failed to see to his medical needs while he was incarcerated. Finally, he

claimed damages against Officer Apodoca, individually and in his official

capacity, for use of excessive force, false arrest, imprisonment, assault and

battery, violation of due process, and malicious prosecution.

      In granting summary judgment, the district court determined that plaintiff’s

claims against the State of New Mexico, the New Mexico State Police, and

Officer Edward Apodoca, in his official capacity, were barred by Eleventh

Amendment immunity. Because plaintiff’s § 1985(3) claim was against only

Magistrate Judge Gifford, and because Magistrate Judge Gifford had been

dismissed from the suit by stipulation of the parties, the court did not further

address that claim. The court found that plaintiff had not stated a basis for

liability under § 1983 against the governmental entities, including Luna County,

and that respondeat superior was not a proper basis for liability.

      The district court determined that although Officer Apodoca’s execution of

the arrest order was protected by absolute immunity, this immunity did not extend

to the manner in which the arrest was undertaken. The court found that a heated

exchange took place between plaintiff and the magistrate judge following the

verbal arrest order. According to Officer Apodoca’s deposition, plaintiff wedged

himself into a corner in the courtroom. Plaintiff claimed that Officer Apodoca


                                          -3-
“tightly handcuffed Plaintiff, cutting off Plaintiff’s circulation, and shoved,

pushed and dragged Plaintiff to jail, without any regard for his advanced age or

his serious medical condition.” R. Vol. I, tab 19 at 5. Plaintiff sought no medical

attention as a result of the arrest, and admitted in deposition that most of the

damage he suffered was as a result of the mental anguish of being arrested.

Concluding that plaintiff suffered “minimal injury, if any,” as a result of Officer

Apodoca’s actions, id., tab 42 at 4, the court granted summary judgment on the

excessive force claim, finding that Officer Apodoca’s actions were “objectively

reasonable” under the circumstances. See Graham v. Connor, 490 U.S. 386,

396-97 (1989) (a Fourth Amendment claim of excessive force in the course of

making an arrest is properly analyzed as whether the officer’s actions were

“‘objectively reasonable’ in light of the facts and circumstances;” “[n]ot every

push or shove . . . violates the Fourth Amendment”) (quotations omitted).

      Finally, plaintiff claimed that he had a heart condition and was recovering

from a recent colostomy at the time of his arrest. He asserted that the Luna

County Sheriff, Jim Clay, and Luna County failed to provide him with medical

attention during his incarceration. He testified in deposition, however, that he did

not require immediate medical attention, but was concerned about potential

medical problems if he continued to be incarcerated. The court concluded,

therefore, that he had failed to state a claim of deliberate indifference to serious


                                          -4-
medical needs. See Estelle v. Gamble, 429 U.S. 97, 106 (1976) (holding that

“[i]n order to state a cognizable [Eighth Amendment] claim, a prisoner must

allege acts or omissions sufficiently harmful to evidence deliberate indifference to

serious medical needs”).

      Upon resolution of plaintiff’s federal claims, the district court declined to

exercise jurisdiction over plaintiff’s state law claims, dismissing those claims

without prejudice. See Graham v. Independent Sch. Dist. No. I-89, 22 F.3d 991,

993 n.3 (10th Cir. 1994) (district court’s dismissal of state law claims without

prejudice does not bar litigant from refiling in state court).

      On appeal, plaintiff, appearing pro se, contends that (1) he was

inadequately represented by his retained counsel, (2) the district court erred in

granting summary judgment in light of counsel’s inadequate representation,

(3) certain of the defendants committed perjury, (4) the district court failed to

consider a witness’s deposition testimony, (5) the district court improperly

applied the law, and (6) plaintiff’s counsel stipulated to the dismissal of

defendant Fred Gifford without plaintiff’s permission to do so.

      Plaintiff’s assertion that his counsel was ineffective, thus requiring remand

of the case, is without merit. The Sixth Amendment right to effective counsel

does not extend to civil cases. See MacCuish v. United States, 844 F.2d 733,

735-36 (10th Cir. 1988) (holding there is no constitutional right to counsel in a


                                          -5-
civil action, and noting that a malpractice action is the appropriate remedy for

claims of inadequate representation).

      Plaintiff’s assertion that the district court improperly applied the law is

without development or support of authority. While plaintiff, as a pro se litigant,

is entitled to a more liberal construction of his pleadings, see Haines v. Kerner,

404 U.S. 519, 520-21 (1972), “the court will not construct arguments or theories

for the plaintiff in the absence of any discussion of those issues,” Drake v. City

of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991). The remaining issues

raised by plaintiff on appeal were not presented to the district court, and will not

be considered on appeal. See Walker v. Mather (In re Walker), 959 F.2d 894, 896

(10th Cir. 1992) (noting that appellate courts generally will not consider an issue

on appeal not raised below).

      As plaintiff has not expressly appealed the district court’s findings, we will

accept them as undisputed. See Hein v. TechAmerica Group, Inc., 17 F.3d 1278,

1279 (10th Cir. 1994). Therefore, plaintiff’s motion requesting remand is

DENIED, and the judgment of the United States District Court for the District of

New Mexico is AFFIRMED.


                                                     Entered for the Court

                                                     David M. Ebel
                                                     Circuit Judge


                                          -6-